Name: Commission Implementing Regulation (EU) NoÃ 761/2011 of 29Ã July 2011 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: chemistry;  tariff policy;  mechanical engineering
 Date Published: nan

 3.8.2011 EN Official Journal of the European Union L 200/1 COMMISSION IMPLEMENTING REGULATION (EU) No 761/2011 of 29 July 2011 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of three months, continue to be invoked by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of three months under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 2011. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 302, 19.10.1992, p. 1. ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) A connector consisting of a plastic casing with openings on both sides for the inflow and outflow of liquids. It is fitted with a screw cap and a fastening in the form of a check (non-return) valve. The connector is used in medical infusion sets. One side is to be connected to a tube and the other to a syringe or an infusion line. The fastening opens when the connector is attached to the syringe or infusion line and closes when it is removed, thus preventing the escape of liquid and the entry of air during the infusion. The connectors are presented in sterile or unsterile packs. (1) See image 8481 30 99 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature, Note 1(g) to Chapter 90, and by the wording of CN codes 8481, 8481 30 and 8481 30 99. Given its function, physical characteristics and way of operating, the connector is to be considered a check (non-return) valve of subheading 8481 30, as it is used to regulate the flow of liquids by opening or closing the fastening and allowing the liquid to flow through it in only one direction (see also the Harmonised System Explanatory Notes to heading 8481). By virtue of Note 1(g) to Chapter 90, classification under heading 9018 as instruments and appliances used in medical sciences is excluded. Furthermore, even when presented in sterile packs, the product is not identifiable as a product of heading 9018. The product is therefore to be classified under CN code 8481 30 99 as a check (non-return) valve of plastics. (1) The image is purely for information.